Citation Nr: 0605038	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pain. 

2.  Entitlement to service connection for a shrinking sex 
organ. 

3.  Entitlement to service connection for soft tissue 
disability. 

4.  Entitlement to service connection for disability 
manifested by stiffness, numbness, muscle spasm, achy joints, 
achy muscles and jerking muscles. 

5.  Entitlement to an increased rating for spondylolysis with 
postoperative fusion, L5 - S1, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, W.H., F.E.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board has remanded the appeal for additional development 
in January 2001 and October 2003.  

The issue of an increased rating for spondylolysis with 
postoperative fusion, L5 - S1, is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's chest is presumed to have been in sound 
condition based on a normal service entrance examination; he 
was seen with complaints of chest pain during service.

2.  The competent evidence clearly and unmistakably shows 
that the veteran had a chest injury prior to service, but the 
evidence does not clearly and unmistakably show that there 
was no permanent aggravation of the veteran's prior chest 
injury during service.  

3.  Chest pain identified as costochondritis is related to 
active service.

4.  The veteran does not currently have a shrinking sex organ 
that is related to active service or service-connected 
disability.

5.  The veteran does not currently have a soft tissue 
disability that is related to active service.

6.  The veteran does not currently have disability manifested 
by stiffness, numbness, muscle spasm, achy joints, achy 
muscles and jerking muscles that is related to active 
service.


CONCLUSIONS OF LAW

1.  Costochondritis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1132, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(a) (2005); VAOPGCPREC 3-
2003. 

2.  A shrinking sex organ was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  A soft tissue disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.

4.  Disability manifested by stiffness, numbness, muscle 
spasm, achy joints, achy muscles, and jerking muscles was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that disease existed prior to service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b).  
A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.303(a).  
Temporary flare ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

A VA General Counsel Precedent Opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changed the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held, in pertinent part, as follows:

To rebut the presumption of sound 
condition under 38 U.S.C. § 1111, the 
Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence 
both that the disease or injury existed 
prior to service and that the disease or 
injury was not aggravated by service.  
The claimant is not required to show that 
the disease or injury increased in 
severity during service before VA's duty 
under the second prong of this rebuttable 
standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as 
§ 3.304(b) states that the presumption of 
sound condition may be rebutted solely by 
clear and unmistakable evidence that a 
disease or injury existed prior to 
service.  § 3.304(b) is therefore invalid 
and should not be followed.

See also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
Cotant v. Principi, 17 Vet. App. 116 (2003).  

Chest Pain.

The reports of the veteran's September 1967 service entrance 
examination and medical history completed in conjunction 
therewith reflect that the veteran reported that he had had 
pain or pressure in his chest.  It was noted that he had 
experienced a crush injury to the sternum in 1963 with no 
sequelae.  The report of the examination reflects that the 
veteran's lungs and chest were normal.  September and October 
1967 service medical records reflect that the veteran 
complained of chest pain.  A December 1967 service medical 
record reflects that the veteran complained of chest pain of 
a two-week duration.  The report of the veteran's August 1970 
service separation examination reflects that his chest and 
lungs were normal.  

The report of a September 2001 VA examination reflects that 
the veteran reported right-sided chest pain that could last 2 
to 3 days since his basic training in 1967.  The diagnoses 
included atypical chest pain.

The report of a December 2004 VA muscle examination reflects 
that the examiner had reviewed the veteran's entire claims 
file, as well as examining the veteran.  The examiner 
determined that the veteran had first experienced a crush 
injury to the sternum as a youngster when a transmission fell 
on him while he was under an automobile.  The examiner 
indicated that, thereafter, the veteran had experienced 
intermittent sharp stabbing pains in the sternum.  The 
examiner noted that the veteran had been evaluated for these 
pains while in service.  The examiner identified the pains as 
noncardiac chest wall inflammation also known as 
costochondritis.  The examiner concluded that the veteran's 
underlying condition had its origin prior to service and was 
manifested and treated during service, and continued after 
service.  The examiner indicated that it was less likely than 
not that it was significantly aggravated by service and would 
have continued in the same course whether or not the veteran 
served in the military.  

During a personal hearing in December 2000, at page 8 of the 
transcript, the veteran testified that he had hurt his chest 
in 1963 with no pain thereafter until he fell in a foxhole in 
1967.  He indicated that his chest pain started at that time.  

In reviewing the service medical records, the Board observes 
that the veteran's enlistment examination was negative for 
any abnormal findings relating to any disability manifest by 
chest pain, thereby raising a presumption of soundness.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The veteran 
was seen with complaints of chest pain during his active 
service.  However, it was recorded on the report of medical 
history, at service entrance, that the veteran did have a 
history of chest injury and the veteran has testified that he 
had hurt his chest in 1963.  Further, the report of a 
December 2004 VA examination indicates that the examiner 
concluded that the veteran experienced a chest injury prior 
to service.  Therefore, the Board concludes that there is 
clear and unmistakable evidence that the veteran experienced 
a chest injury prior to service and that he did have chest 
pain prior to service.  In reaching this conclusion, the 
Board has placed considerable weight on the uncontroverted 
evidence that the veteran experienced an injury to his chest 
prior to service and the opinion of the December 2004 VA 
examiner.  

Turning to the next question of aggravation, service medical 
records clearly document that the veteran complained of chest 
pains after his entry onto active service.  The veteran has 
testified, as noted above, that he experienced chest pains 
following a fall in a foxhole in 1967.  With respect to 
whether or not the veteran experienced aggravation of any 
preexisting chest injury, the December 2004 VA examiner 
commented that the veteran has costochondritis that was 
manifested and treated during service.  The examiner 
indicated that it was less likely than not that it was 
significantly aggravated by service and would have likely 
continued in the same course whether or not the patient 
served in the military.  Although this opinion would be 
sufficient to reach the conclusion that a preponderance of 
the evidence is against a finding that there was aggravation 
of the veteran's costochondritis during his active service, 
the opinion is insufficient to demonstrate that there is 
clear and unmistakable evidence that there was no aggravation 
of the costochondritis during his active service.  The Board 
cannot conclude that it is undebatable that the veteran's 
preexisting chest injury was not aggravated by service. 

In summary, the veteran's enlistment examination was normal, 
thereby raising a presumption of soundness.  While there is 
clear and unmistakable evidence, based upon the above 
analysis, that the veteran experienced a chest injury prior 
to service, the evidence does not clearly and unmistakably 
show that there was no permanent aggravation of his 
preexisting chest injury during service.  VAOPGCPREC 3-2003.  
Therefore, the veteran is presumed to have been sound at 
service entrance.  The evidence does show that the veteran 
experienced costochondritis during active service and that he 
currently has costochondritis.  Therefore, service connection 
for chest pain, identified as costochondritis, is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(a).  



Shrinking Sex Organ.

At page 4 of the December 2000 hearing transcript, the 
veteran testified that it was his belief that fever he had, 
which was related to service-connected disability, caused his 
sex organ to shrink. 

The service medical records, including the reports of the 
veteran's service entrance and separation examinations, are 
silent for complaint, finding, or treatment with respect to 
any shrinking sex organ.  

A June 2000 VA treatment record reflects that the veteran 
experienced a drawing of the penis and scrotum at times that 
was accompanied by a painful sensation and spasms.  

The report of an April 2002 VA genitourinary examination 
reflects that the veteran complained of some sort of change 
in size regarding his sexual organs.  The examiner commented 
that this was much more difficult to relate to his trauma 
and/or his previous surgical procedures.  On examination, the 
veteran did have small testicles and relatively small penis, 
but there was no known etiology from his previous back trauma 
that should result in any change in the size of his sexual 
organs, either testicle or penis.

The report of a December 2004 VA genitourinary examination 
reflects that, on examination, the veteran did have small 
testicles and a relatively small penis.  The examiner 
commented that there was no relationship between the size of 
the veteran's sex organ and the traumatic event resulting in 
the veteran's back injury or his neurogenic bladder for which 
service connection has been established.  The examiner also 
commented that it was less than likely that there was any 
relationship between the veteran's fever and the size of his 
genitalia.  The examiner indicated that the veteran's claims 
file had been reviewed prior to offering the opinions.

There is no competent medical evidence which indicates that 
the size of the veteran's sex organ has any relationship to 
his active service or to any service-connected disability.  
There is competent medical evidence indicating that there is 
a drawing of the penis and scrotum at times, but this 
evidence does not indicate that the size of the penis or 
scrotum changed in any way and all of the competent medical 
evidence, which addresses the subject, indicates that there 
is no relationship between any trauma the veteran experienced 
during his active service or to any service-connected 
disability, including fever the veteran experienced in 
relation to service-connected disability, and the size of his 
sex organ.  

On the basis of the above analysis, there is no competent 
medical evidence to support the veteran's assertion that 
there is any relationship between the size of his sex organ 
and his active service or service-connected disability.  The 
veteran, as a lay person, is not qualified to offer a medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  All of the competent medical 
evidence, which addresses the subject, is against the 
veteran's assertion.  Accordingly, a preponderance of the 
evidence is against the claim of service connection for a 
shrinking sex organ.  

Soft Tissue Disability and Disability Manifest by Stiffness, 
Numbness, Muscle Spasm, Achy Joints, Achy Muscles and Jerking 
Muscles.

Service medical records, including the reports of the 
veteran's service entrance and separation examinations 
reflect no complaint, finding, or treatment for any soft 
tissue disability or disability manifest by stiffness, 
numbness, muscle spasm, achy joints, achy muscles and jerking 
muscles that has not already been identified and granted 
service connection. 

In this regard, service connection has been granted for 
spondylolysis with postoperative fusion, L5 - S1, neurogenic 
bladder, radiculopathy of the right lower extremity due to 
spondylolysis with postoperative fusion, L5 - S1, mesenteric 
venous thrombosis with necrosis of the small bowel, residuals 
of crush injury of the left foot, hemorrhoids, and erectile 
dysfunction secondary to spondylolysis with postoperative 
fusion, L5 - S1.  

During a December 2000 personal hearing the veteran 
testified, at page 9, that he was stiff after being gassed in 
Vietnam.  He indicated that it looked like the Vietnamese 
were burning brush and it was blowing across the road.  He 
testified that no one ever offered an opinion as to what type 
of gas there was.  He indicated that it was just smoke.  He 
reported that he was told that he had a heat stroke.  

There is no competent medical evidence which indicates that 
the veteran currently has soft tissue disability or 
disability manifest by stiffness, numbness, muscle spasm, 
achy joints, achy muscles and jerking muscles that are 
related to active service.  The report of a December 2004 VA 
examination reflects that there is no evidence of any 
previously undetected, undiagnosed muscle or soft tissue 
discrepancy and the veteran's complaints with respect to soft 
tissues, muscle weakness, spasm, pain, jerking, were all 
consistent with his documented and service-connected 
intervertebral disc syndrome of the lumbar spine with 
radiculopathy and not any other condition.  Specifically, 
none of these complaints were related to Agent Orange 
exposure.

There is no competent medical evidence of record which 
contradicts the December 2004 VA examination report 
conclusions.  The veteran's assertions and testimony, with 
respect to his belief that he has soft tissue disability or 
disability manifest by stiffness, numbness, muscle spasm, 
achy joints, achy muscles and jerking muscles will not be 
accorded any probative weight because the veteran, as a lay 
person, is not qualified to offer a medical diagnosis or 
medical etiology.  See Espiritu.

On the basis of the above analysis, a preponderance of the 
evidence is against a finding that the veteran currently has 
soft tissue disability or disability manifest by stiffness, 
numbness, muscle spasm, achy joints, achy muscles and jerking 
muscles that are separate and apart from disability for which 
service connection has already been granted.  Accordingly, a 
preponderance of the evidence is against a grant of service 
connection for separate soft tissue disability or separate 
disability manifest by stiffness, numbness, muscle spasm, 
achy joints, achy muscles and jerking muscles.



Veterans Claims Assistance Act.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.325(a) (2005).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty of 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the initial unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via May 2001 and December 
2003 letters, as well as a March 2003 supplemental statement 
of the case which provided him with VCAA implementing 
regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the case was subsequently readjudicated 
and a supplemental statement of the case issued thereafter.  
The initial adjudication of the case was prior to the passage 
of the VCAA and it would have been impossible to have 
provided the veteran notice prior thereto.  Further, the 
content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised of the 
information and evidence that was necessary to substantiate 
his claim as well as what VA would seek to provide and what 
the veteran was expected to provide.  The veteran was also 
advised to submit information describing additional evidence 
or the evidence itself, effectively informing the veteran 
that he should submit any relevant evidence in his 
possession.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a preinitial 
adjudication notice is harmless error.  

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran has been afforded a 
personal hearing and multiple VA examinations.  The judge who 
held the personal hearing in December 2000 is no longer with 
the Board.  In August 2005 the veteran was provided a letter 
offering him the opportunity to have an additional hearing 
before a different judge.  The veteran did not respond, 
indicating that he did not desire an additional hearing.  In 
August 2005 the veteran's representative requested a 30-day 
extension to submit evidence.  Thirty days has passed and no 
additional evidence was submitted during that time.  The 
Board finds that the evidence is sufficient on which to 
decide the claims finally decided herein.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for costochondritis is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

Service connection for shrinking sex organ is denied.  

Service connection for soft tissue disability is denied.

Service connection for disability manifest by stiffness, 
numbness, muscle spasm, achy joints, achy muscles and jerking 
muscles is denied.  


REMAND

The criteria for evaluating intervertebral disc syndrome 
changed effective September 23, 2002, and the criteria for 
evaluating the spine changed effective September 26, 2003.  
See 67 Fed. Reg. 54,345-54,349, August 22, 2002; 68 Fed. Reg. 
51,454-51,458, August 27, 2003.

The record does not indicate that the veteran has been 
provided with these changed rating criteria.  

Accordingly, the appeal is REMANDED for the following:

The RO should readjudicate the issue of 
entitlement to an increased rating for 
spondylolysis with postoperative fusion, 
L5-S1, currently evaluated as 60 percent 
disabling, with appropriate consideration 
of changes to the rating criteria, 
including for intervertebral disc 
syndrome, as applicable, effective 
September 23, 2002.  67 Fed. Reg. 
54,345-54,349, August 22, 2002.  
Appropriate consideration should also be 
given to changes to rating criteria for 
evaluating the spine, effective 
September 26, 2003.  68 Fed. Reg. 
51,454-51,458, August 27, 2003.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes the rating criteria for 
evaluating intervertebral disc syndrome 
effective September 23, 2002, and rating 
criteria for evaluating the spine 
effective September 26, 2003, and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


